ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 11/01/2021, which have been entered. As filed by Applicant: Claims 8, 10, 12-13, 15-17 are pending. Claims 8, 10, 12-13 are currently amended. Claims 9, 11, 14 have been canceled. Claims 1-7 & 18-20 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to the disclosure for informalities is withdrawn in view of Applicant’s amendments to the specification filed on 11/01/2021.

4.	The objection to claims 9-10 & 14 for informalities are withdrawn in view of Applicant’s cancelation of claims 9 & 14 and amendment to claim 10.

5.	 The rejection of claims 9-13 & 16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s cancelation of claims 9 & 11 and amendments to claims 10, 12-13 & 17.

6.	The rejection of claims 9-10 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of Applicant’s amendments to the claims.

Response to Arguments
7.	Applicant’s arguments, filed 11/01/2021, with respect to the rejection of claims 8-17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clewlow (US 5,427,999 A), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Election/Restrictions
8.	This application is in condition for allowance except for the presence of claims 1-8, directed to a method of inhibiting corrosion of metal surfaces, and claims 18-20, directed to a treated metal containment product, non-elected without traverse.  Accordingly, claims 1-8 and 18-20 have been cancelled.


Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 1-7 & 18-20.

Allowable Subject Matter
10.	Claims 8, 10, 12-13, & 15-17 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: After considering Applicant’s amendments to the claims and additional searching, the instant claims are allowable over the closest related references, Clewlow (US 5,427,999 A; already of record) and Lowry et al. (US 4,073,759 A; found during the search), for the reasons presented in Applicant’s Remarks filed on 11/01/2021.
	Lowry teaches that polyamine surface active agents are essential in order to get the desired corrosion protection, such as the N-long-chain-alkyl trimethylene diamines in which the long-chain-alkyl is 12 to 30 carbons long, chains 16 to 18 carbons long are particularly preferred, and the two amine groups should have one to three carbon atoms separating them in the molecule, for example N-octadecyl-trimethylene diamine (see col. 3, lines 20-42).	Lowry does not teach or suggest a composition with two different polyamine surface active agents, nor a specific Formula (I) containing the substituent of Formula (II) as at least one of Y1, Y2, and Y3 [reproduced below from claim 8].

    PNG
    media_image1.png
    217
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    517
    media_image2.png
    Greyscale

both a compound of Formula III  
    PNG
    media_image3.png
    137
    482
    media_image3.png
    Greyscale
  [“N-oleyl-1,3-diaminopropane”] and one or more oleyl propylenediamine-based compounds of Formula (I) [shown in prior ¶ ], as required by independent claim 8.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Clewlow and Lowry, alone or in combination, to arrive at the claimed aqueous composition as a whole with its required combination of features, a novel element of which is incorporating at least two different oleyl (i.e. octadecyl or C18- or 18-carbons in chain) propylenediamine-based compounds, specifically one of Formula III and at least one of Formula (I).
One of ordinary skill in the art would not find the instantly claimed composition limitations to be obvious variants of the prior art teachings and other known aqueous compositions for use as a corrosion inhibitor. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 8, 2022